Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is considered by the examiner.
Drawings
The drawing submitted on 12/10/2019 is considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Amendment
Claims 1-7, 9, 11-17, and 19 are currently pending and among them claims 1, 4, 9, 11, 14, and 19 are amended and claims 8, 10, and 18 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11,  have been considered but are moot in view of new ground of rejection.


Claim Rejections - 35 USC § 112
All claims rejection under 35 USC § 112 has been withdrawn due to amendment correcting the issues. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 9, 11-12, 14-17 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Cipollo et al. (US 2017/0097618 A1) in view of Lee et al.(US 2019/0180744 A1).
Regarding Claims 1, and 11, Cipollo et al. teach: A method for providing a voice command recommendation, the method comprising ([0007] Example techniques are provided to improve voice control in a home automation system by providing history-based key phrase suggestions in a voice control user interface (UI).): determining at least one predicted command expected to be received comprising: identifying one or more events, wherein at least one event of the one or more event is a current instance; retrieving historical use information; and determining the at least one predicted command based on the one or more events and based on the historical use information; and generating, using control circuitry, a voice command recommendation indicating the at least one predicted command (select a subset of the events from the history database based on a present condition of the home automation system (e.g., time) to produce a predication dataset  and to select one or more intentions from a list of intentions based on the prediction dataset, wherein each intention includes a key phrase) and a recommended (history database 132 and the list of intentions 320 may be leveraged to produce key phrase suggestions)voice command , wherein the  recommended voice command corresponds to  the at least one predicted command  ([0008] In one example embodiment, host activity recording software on a host controller may build a history database that maintains events that have occurred in the home automation system. Each event may indicate one or more services activated, one or more scenes activated, one or more types of media content presented or other historical information. A predictions process on a host controller of the home automation system may select a subset of the events from the history database based on a present condition of the home automation system (e.g., time) to produce a predication dataset. Voice suggestion software on a remote control or mobile device may select one or more intentions from a list of intentions based on the prediction dataset, wherein each intention includes a key phrase recognized by a voice recognition engine paired with an action performed in the home automation system in response to the key phrase. [0045] The history database 132 and the list of intentions 320 may be leveraged to produce key phrase suggestions that are likely useful to the user given the user's historical usage pattern. These history-based key phrase suggestions may be displayed in a voice control UI on the remote control 140 or mobile device 160 to prompt the user regarding speech input that may produce a desired result. [0048] FIG. 6 is a screen shot of an example voice control UI 600 that may be displayed on the remote control 140 or mobile device 160. Key phrase suggestions 610 may be displayed in a listing in connection with a prompt to the user to try them as speech input. In some implementations, the voice control UI 600 may be displayed on a touch screen of the remote control 140 or mobile device 160, and the key phrase suggestions may also serve as selectable buttons. Touch upon a button may be considered equivalent to speaking the key phrase, and trigger the corresponding action of the intention.); activating an audio interface (display a voice control UI  for user speech input) configured to receive a voice input response (user spoken key phrases in response to suggestion key phrases or prompts) ([0008] The voice suggestion software may display a voice control UI on a screen of the remote control or mobile device that presents the key phrases from the one or more selected intentions as key phrase suggestions. In response to such prompt, the user may speak a key phrase. [0048] FIG. 6 is a screen shot of an example voice control UI 600 that may be displayed on the remote control 140 or mobile device 160. Key phrase suggestions 610 may be displayed in a listing in connection with a prompt to the user to try them as speech input.); receiving the voice input (key phrase) response (response to key phrases prompt) at the audio interface; determining whether the voice input response comprises the recommended voce command; and in response to determining that the voice input response comprises the recommended voice command, performing the at least one predicted command ([0008] In response to such prompt, the user may speak a key phrase. Given this speech input from the user, a voice recognition engine on the remote control or mobile device may compare the speech input against key phrases of the list of intentions to find a matching intention, and trigger the action associated with the matching intention. [0037] The recognizer process 360 may compare speech input (e.g., received via a microphone of the remote control 140 or mobile device 160) with key phrases of the list of intentions, and trigger the corresponding action upon a match.).
Cipollo et al. do not explicitly teach: wherein at least one event of the one or more events is a current instance that is a type of disturbance; wherein the recommended voice command corresponds to and is different that the at least one predicted command.
Lee et al. teach: wherein at least one event of the one or more events is a current instance that is a type of disturbance; wherein the recommended voice command corresponds to and is different that the at least one predicted command (0058] Furthermore, the controller 240 may determine a recommendation index for each of one or more actions corresponding to text information based on the text information obtained by speech recognition from audio information and context information at a time when the audio information is obtained. For example, the controller 240 may obtain text information (e.g., “please find an Italian restaurant that services delicious food around here”) corresponding to a voice command included in audio information by performing speech recognition. The controller 240 may obtain context information including information associated with a time (e.g., 1 p.m.) when audio information is obtained, a place (e.g., Seolleung station) where the audio information is obtained, one or more actions (e.g., guide the user to restaurant A and restaurant B) corresponding to text information (e.g., “please find an Italian restaurant that serves delicious food around here”). The controller 240 may determine a recommendation index based on a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. For example, the controller 240 may determine a recommendation index based on a history where the user visits at lunchtime, a history of guiding the user around Seolleung station, frequency where the user visits restaurants A and B, and the like. The controller 240 may assign a weight to each of a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. A description will be given of a detailed operation of determining the recommendation index with reference to FIG. 8. [0059] According to embodiments of the present disclosure, the controller 240 may recommend at least one of one or more actions corresponding to text information based on acoustic state information and a recommendation index. The controller 240 may recommend at least one of one or more actions further using a usage history according to previous recommendation stored in the storage 220. The controller 240 may perform at least one of one or more actions selected based on acoustic state information and a recommendation index or may output a message of recommending the at least one of the one or more actions using the output device 230. When each of acoustic state information and a recommendation index meets a specified condition, the controller 240 may recommend one action to be performed among the one or more actions. For example, when it is determined that reliability of recommendation is greater than or equal to a predetermined level, the controller 240 may recommend one of actions corresponding to text information. When each of the acoustic state information and the recommendation index does not meet the specified condition, the controller 240 may provide a list of the one or more actions via the output device 230. For example, when it is determined that the reliability of the recommendation is less than the predetermined level, the controller 240 may provide a list including all of the actions corresponding to the text information. A description will be given in detail of a detailed operation of recommending the action(s) with reference to FIG. 9.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Cipollo et al. to include the teaching of Lee et al. above in order to recommend to a user one or more command/action in an environment based on reliability of the recommendation index.

Regarding Claims 2 and 12, Cipollo et al. teach: The method of claim 1, wherein: the predicted command (key phrase of favorite intentions) comprises changing presented content from content corresponding to a first channel (changing or setting a channel) to content corresponding to a second channel (See rejection of claim 1 and [0041] Favorite intentions may include keywords paired with actions that present one or more types of media content selected by a current user. Favorite intentions may be scoped to both a current user and a room, including keywords paired with actions that affect media content present in the room and associated with the user. The actions of favorite intentions may first activate a service, and then set a channel or select a media file or stream used with that service. The key phrase of favorite intentions may be formatted as "Service", where the name of service is provided alone (e.g., "ABC", "CBS", "CNN" etc.) or "Watch Service", where the name of the service is preceded by the command "Watch" (e.g., "Watch ABC", "Watch CBS", "Watch CNN" etc.). These key phrases may be associated with actions that activate an audio/video version of the service set to the corresponding channel (or using a corresponding media file or stream).); and performing the at least one predicted command comprises displaying the content corresponding to the second channel (Watch ABC", "Watch CBS", "Watch CNN" etc.) ([0036] The list of intentions 320 may be built dynamically using data obtained from the home database 130. The key phrase of service intentions may be formatted as "Service", where the name of the service is provided alone (e.g., "Apple TV", "Blueray", "Cable", etc.) or as "Watch Service", where the name of the service is preceded by the command "Watch" (e.g., "Watch Apple TV", "Watch Blueray", "Watch Cable", etc.). These key phrases may be associated with actions that activate an audio/video version of the service. [0041] Favorite intentions may include keywords paired with actions that present one or more types of media content selected by a current user. Favorite intentions may be scoped to both a current user and a room, including keywords paired with actions that affect media content present in the room and associated with the user. The actions of favorite intentions may first activate a service, and then set a channel or select a media file or stream used with that service. The key phrase of favorite intentions may be formatted as "Service", where the name of service is provided alone (e.g., "ABC", "CBS", "CNN" etc.) or "Watch Service", where the name of the service is preceded by the command "Watch" (e.g., "Watch ABC", "Watch CBS", "Watch CNN" etc.). These key phrases may be associated with actions that activate an audio/video version of the service set to the corresponding channel (or using a corresponding media file or stream). [0045] The history database 132 and the list of intentions 320 may be leveraged to produce key phrase suggestions that are likely useful to the user given the user's historical usage pattern. These history-based key phrase suggestions may be displayed in a voice control UI on the remote control 140 or mobile device 160 to prompt the user regarding speech input that may produce a desired result. [0046] FIG. 5 is a block diagram of example voice suggestion software 500 of an app 162 and a predictions process 510 of host software 111. Initially, the predictions process 510 may issue one or more requests to the activity process 210 to determine (based on the history database 132) a frequency of various types of events when the home automation system was in a condition similar to its present condition. Such similarity may be based on time (e.g., both time of day and day of week), such that the requests seek the frequency of events on a same day of the week as the present day of week, in a time window that encompasses a present time of day on any day of the week, in a time window that encompasses the present time of day on a same day of the week, or based on some other time-related criteria.[0048] FIG. 6 is a screen shot of an example voice control UI 600 that may be displayed on the remote control 140 or mobile device 160. Key phrase suggestions 610 may be displayed in a listing in connection with a prompt to the user to try them as speech input. In some implementations, the voice control UI 600 may be displayed on a touch screen of the remote control 140 or mobile device 160, and the key phrase suggestions may also serve as selectable buttons. Touch upon a button may be considered equivalent to speaking the key phrase, and trigger the corresponding action of the intention. 

Regarding Claims 4 and 14, Cipollo et al. teach:  The method of claim 1, further comprising determining that a current time corresponds to a predetermined time marker, wherein determining the at least one predicted command comprises: retrieving preference information (favorite intention) corresponding to the at least one predicted command, and identifying the at least one predicted command as being preferred for voice input based on preference information (See rejection of claim 1, Fig 6,  suggestion of voice input of predicted command and [0039] The intentions can be categorized into several categories, including service intentions, scene intentions favorite intentions, command intentions and navigation intentions. [0041] Favorite intentions may include keywords paired with actions that present one or more types of media content selected by a current user. Favorite intentions may be scoped to both a current user and a room, including keywords paired with actions that affect media content present in the room and associated with the user. The actions of favorite intentions may first activate a service, and then set a channel or select a media file or stream used with that service. The key phrase of favorite intentions may be formatted as "Service", where the name of service is provided alone (e.g., "ABC", "CBS", "CNN" etc.) or "Watch Service", where the name of the service is preceded by the command "Watch" (e.g., "Watch ABC", "Watch CBS", "Watch CNN" etc.). These key phrases may be associated with actions that activate an audio/video version of the service set to the corresponding channel (or using a corresponding media file or stream). [0046] FIG. 5 is a block diagram of example voice suggestion software 500 of an app 162 and a predictions process 510 of host software 111. Initially, the predictions process 510 may issue one or more requests to the activity process 210 to determine (based on the history database 132) a frequency of various types of events when the home automation system was in a condition similar to its present condition. Such similarity may be based on time (e.g., both time of day and day of week), such that the requests seek the frequency of events on a same day of the week as the present day of week, in a time window that encompasses a present time of day on any day of the week, in a time window that encompasses the present time of day on a same day of the week, or based on some other time-related criteria. The predictions process 510 may apply scoring to the results returned in response to the requests. The scoring may be based on frequency, as well a length of the time window used in selecting the events, with a shorter time window causing a higher score than a longer time window. Further the scoring may be adjusted based on type of event, with types of events indicating more specific user action receiving higher scores than events indicating less specific user action. The scored results may then be provided as a prediction dataset to the voice suggestion software 500 on the remote control 140 or mobile device 160.).

Regarding Claims 5 and 15, Cipollo et al. teach: The method of claim 4, further comprising identifying the time marker based on at least one of the group comprising historical display activity, historical received inputs, and both (See rejection of claim 4).

Regarding Claims 6 and 16, Cipollo et al. teach: The method of claim 1, wherein generating the voice command recommendation comprises modifying a display, generated on a display device, to include a visual indicator corresponding to the voice command recommendation (See rejection of claim 1 and figures 6 for visual indicator of microphone with the suggested predicted command for voice input. [0048] FIG. 6 is a screen shot of an example voice control UI 600 that may be displayed on the remote control 140 or mobile device 160.).

Regarding Claims 7 and 17, Cipollo et al. teach: The method of claim 1, wherein generating the voice command recommendation comprises generating, using an audio device, an audible indicator corresponding to the voice command recommendation (See rejection of claim 6).

Regarding Claims 9 and 19, Cipollo et al. teach: The method of claim 1, wherein the historical use information comprises one or more received commands corresponding to the one or more events (See rejection of claim 4).

Claims 3 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Cipollo et al. in view Lee et al. further in view of Chen et al.(US 2017/0359626 A1).

Regarding Claims 3 and 13, Cipollo et al. teach:  The method of claim 1, wherein: performing the at least one predicted command based on history-based key phrase suggestions displayed in a voice control UI on the remote control 140 or mobile device 160 and to prompt the user regarding speech input that may produce a desired result. These key phrases may be associated with actions that activate an audio/video version of the service set to the corresponding channel (or using a corresponding media file or stream (see rejection of Claim 1).
Lee et al. teach: wherein at least one event of the one or more events is a current instance that is a type of disturbance; wherein the recommended voice command corresponds to and is different that the at least one predicted command (0058] Furthermore, the controller 240 may determine a recommendation index for each of one or more actions corresponding to text information based on the text information obtained by speech recognition from audio information and context information at a time when the audio information is obtained. For example, the controller 240 may obtain text information (e.g., “please find an Italian restaurant that services delicious food around here”) corresponding to a voice command included in audio information by performing speech recognition. The controller 240 may obtain context information including information associated with a time (e.g., 1 p.m.) when audio information is obtained, a place (e.g., Seolleung station) where the audio information is obtained, one or more actions (e.g., guide the user to restaurant A and restaurant B) corresponding to text information (e.g., “please find an Italian restaurant that serves delicious food around here”). The controller 240 may determine a recommendation index based on a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. For example, the controller 240 may determine a recommendation index based on a history where the user visits at lunchtime, a history of guiding the user around Seolleung station, frequency where the user visits restaurants A and B, and the like. The controller 240 may assign a weight to each of a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. A description will be given of a detailed operation of determining the recommendation index with reference to FIG. 8. [0059] According to embodiments of the present disclosure, the controller 240 may recommend at least one of one or more actions corresponding to text information based on acoustic state information and a recommendation index. The controller 240 may recommend at least one of one or more actions further using a usage history according to previous recommendation stored in the storage 220. The controller 240 may perform at least one of one or more actions selected based on acoustic state information and a recommendation index or may output a message of recommending the at least one of the one or more actions using the output device 230. When each of acoustic state information and a recommendation index meets a specified condition, the controller 240 may recommend one action to be performed among the one or more actions. For example, when it is determined that reliability of recommendation is greater than or equal to a predetermined level, the controller 240 may recommend one of actions corresponding to text information. When each of the acoustic state information and the recommendation index does not meet the specified condition, the controller 240 may provide a list of the one or more actions via the output device 230. For example, when it is determined that the reliability of the recommendation is less than the predetermined level, the controller 240 may provide a list including all of the actions corresponding to the text information. A description will be given in detail of a detailed operation of recommending the action(s) with reference to FIG. 9.).

Cipollo et al. in view of Lee et al. do not teach: the predicted command comprises changing a volume of an audio track associated with presented content; and performing the at least one predicted command comprises increasing or decreasing the volume of the audio track.
Chen et al. teach: user interaction of history comprises changing a volume of an audio track associated with the display and performing the at least one predicted command comprises increasing or decreasing the volume (periods of time during which closed captioning is turned on; periods of time during which closed captioning is turned off; periods of time and/or amount of time during which audio is muted) of the audio track([0057] For such an implementation, the user interaction data may include, without limitation: an identifier of the viewing user, the viewing user's household, or the viewing user's family; favorite channels configured by the user; historical playback commands corresponding to previously viewed instances of the video event of interest; statistics related to which channels are frequently/infrequently watched; statistics related to the activation of certain trick play modes, such as fast forward, skip ahead, commercial skipping, pausing, etc.; statistics related to channel hopping or frequency of channel switching during a video event; periods of time corresponding to uninterrupted viewing; periods of time during which closed captioning is turned on; periods of time during which closed captioning is turned off; periods of time and/or amount of time during which audio is muted; and audio volume levels.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Cipollo et al. in view of Lee et al. to include the teaching of Chen et al. above in order to utilize predicted playback characteristics during playback of a current video event to automatically control the playback in accordance with the predictions made for the particular user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Ali (US 2017/0213550 A1) teach: [0066] AR models are commonly used in noise reduction applications for predicting clean speech signals. The AR model uses past sample observations to predict the properties of the current sample.
The prior art of record Borzello et al. (US 9652109 B2) teach: (Abstract) A predictive contextual toolbar is presented that provides an identifiable region on which predicted commands can be surfaced. This user interface can be presented in cases where an indication of a request for a command (such as a formatting tool) is received, for example, while a user is interacting with a canvas of a productivity application. When conditions for surfacing a predictive command are met, the system can display an identifiable region on which predicted commands are surfaced according to context associated with the conditions for surfacing the predictive command. The identifiable region may be an extension of a mini toolbar. One or more dynamic predicted commands can be surfaced on the identifiable region to provide easily accessible, user specific, context related commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656